Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 1, 2018                                                                                          Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155798 & (16)(17)(18)(19)                                                                               David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 155798
                                                                    COA: 336447
                                                                    Wayne CC: 10-004590-FH
  VALIANT WHITE,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 8, 2017 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court. The motion to dismiss
  conviction and sentence, the motion to remand, and the motions for an evidentiary
  hearing and lab testing are DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 1, 2018
         s0423
                                                                               Clerk